709 F.2d 910
56 A.F.T.R.2d 85-6170
Eugene M. LONSDALE, Sr., Plaintiff-Appellant,v.L.L. SMELSER, The Atchison, Topeka and Santa Fe Railroad Co.and Unknown Others, Defendants-Appellees.
No. 83-1004.
United States Court of Appeals,Fifth Circuit.
June 30, 1983.

Eugene M. Lonsdale, Sr., pro se.
McWorter, Cobb & Johnson, D. Thomas Johnson, Lubbock, Tex., Gus Svolos, Robert R. Bateson, John J. Fleps, Chicago, Ill., Laurence Eugene Garrett, Topeka, Kan., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas.
Before RUBIN, JOHNSON and WILLIAMS, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that appellees' Motion for Award of Double Costs and Attorneys' Fees is granted.


2
In this Court's order dismissing the appeal in this case, this Court noted that this was appellant's third appearance in federal court attacking well settled principles of this Nation's income tax laws.  Notably, in resolving an appeal brought by appellant in one of these earlier actions, this Court said:


3
Appellants' contentions are stale ones, long settled against them.  As such they are frivolous.  Bending over backwards, in indulgence of appellants' pro se status, we today forbear the sanctions of Rule 38, Fed.R.App.P.  We publish this opinion as notice to future litigants that the continued advancing of these long-defunct arguments invites such sanctions, however.


4
Lonsdale v. Commissioner of Internal Revenue, 661 F.2d 71, 72 (5th Cir.1981).


5
Surprisingly, appellant ignored this Court's admonition and brought the instant action relying on many of the same arguments rejected in Lonsdale v. Commissioner of Internal Revenue, 661 F.2d 71 (5th Cir.1981).  Accordingly, this Court grants appellees' motion for award of double costs and attorneys' fees.  The motion being supported by an affidavit reflecting the time spent by counsel and the reasonable fee for such services, and these appearing to be reasonable and consonant with what is required in similar matters, we fix the attorneys' fees at the sum of $1445.55.